DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7 is objected to because of the following informalities: in line 7, “the mirror element” should be read as “a mirror element” in order to avoid antecedent issues.  Appropriate correction is required.
Claims 5 and 12 are objected because of the following informalities: “…across the substrate, reflecting later, and absorptive polarizing layer.” should be read as “…across the substrate, reflecting layer, and absorptive polarizing layer.”
Response to Amendment
The amendment filed on 11/17/2021 has been entered.
Response to Arguments
Applicant's arguments filed 11/17/2021 have been fully considered but they are not persuasive. Applicant argues Larson fails to teach an absorptive polarization layer disposed on the spectrally partially reflecting layer because Larson’s absorptive polarization layer is disposed on the substrate. Examiner respectfully disagrees.
Regarding applicant’s argument that Larson fails to teach an absorptive polarization layer disposed on the spectrally partially reflecting layer because Larson’s absorptive polarization layer is disposed on the substrate, Examiner notes that Figure 5 of Larson depicts 205', polarization retardation layer, and 205", polarization retardation layer to be disposed on 205, polarization layer.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 8-10, 13, 14, 16, 19, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Larson et al. (2016/0091716, of record).

Regarding claim 1, Larson discloses a head-up display (Figure 5, 200, HUD system) comprising: an image-generating unit (201, polarized image generation system); a mirror unit (210, back surface, of 204, combiner; Figure 5 depicts 210, back surface, to provide 215, reflected ray, thus is considered to be a mirror unit); a deflection unit (205, polarizing layer, 205', polarization retardation layer, 205", polarization retardation layer) having a mirror element (front surface of 205, polarization layer; Figure 5 depicts 205, polarization layer, to provide 213, reflected image, thus is considered to be a mirror element) having a spectrally partially reflecting layer (Figure 5 depicts 205, polarization layer, to provide 214, refracted ray, as well as 213, reflected image, thus is considered to be a spectrally partially reflecting layer) disposed on a substrate (204, combiner), and an absorptive polarization layer disposed on the spectrally partially reflecting layer (205, polarizing layer, 205', polarization retardation layer, and 205", polarization retardation layer; [0040] teaches 205' and 205", polarization retardation layers, to be absorptive; Figure 5 depicts 205', polarization retardation layer, and 205", polarization retardation layer to be disposed on 205, polarization layer), wherein the absorptive polarization layer allows light through that has the same polarization orientation as the polarization layer (at least Figure 5 depicts light passing through 205' and 205", polarization retardation layers, as well as through 

Regarding claim 2, Larson discloses the head-up display of claim 1, wherein the spectrally partially reflecting layer has a band-pass characteristic (at least [0040] teaches coatings which modify which wavelengths or polarizations are reflected may be included).

Regarding claim 3, Larson discloses the head-up display of claim 1, wherein the spectrally partially reflecting layer reflects in wavelength ranges that are generated by the image-generating unit (Figure 5 depicts reflection of light from 201, polarized image generation system; at least [0040] teaches coatings which modify which wavelengths or polarizations are reflected may be included).

Regarding claim 6, Larson discloses the head-up display of claim 1, wherein the substrate has a large mass (Figure 5).

Regarding claim 8, Larson discloses a mirror element (Figure 5, 200, HUD system) comprising: a spectrally partially reflecting layer (Figure 5 depicts 205, polarization layer, to provide 214, refracted ray, as well as 213, reflected image, thus is considered to be a spectrally partially reflecting layer) disposed on a substrate (204, 

Regarding claim 9, Larson discloses the mirror element of claim 8, wherein the spectrally partially reflecting layer has a band-pass characteristic (at least [0040] teaches coatings which modify which wavelengths or polarizations are reflected may be included).

Regarding claim 10, Larson discloses the mirror element of claim 8, wherein the spectrally partially reflecting layer reflects in wavelength ranges that are generated by an image-generating unit (Figure 5 depicts reflection of light from 201, polarized image generation system; at least [0040] teaches coatings which modify which wavelengths or polarizations are reflected may be included).

Regarding claim 13, Larson discloses the mirror element of claim 8, wherein the substrate has a large mass (Figure 5).

Regarding claim 14, Larson discloses the head-up display of claim 1, wherein mirror unit and the deflection unit are separate elements (Figure 5; 210, back surface, of 204, combiner, is a separate element than 205, polarizing layer, 205', polarization retardation layer, 205", polarization retardation layer).

Regarding claim 16, Larson discloses the head-up display of claim 1, wherein the wavelength of the spectrally partially reflecting layer is between 400 nm and 900 nm (at least claims 4 and 5 teach the uniaxially absorbing polarizing structure has greater than 50% transmittance at each visible wavelength).

Regarding claim 19, Larson discloses the mirror element of claim 8, wherein mirror unit and the deflection unit are separate elements (Figure 5; 210, back surface, of 204, combiner, is a separate element than 205, polarizing layer, 205', polarization retardation layer, 205", polarization retardation layer).

Regarding claim 21, Larson discloses the mirror element of claim 8, wherein the wavelength of the spectrally partially reflecting layer is between 400 nm and 900 nm (at least claims 4 and 5 teach the uniaxially absorbing polarizing structure has greater than 50% transmittance at each visible wavelength).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Larson et al. (2016/0091716, of record) in view of Takatoh et al. (2014/0253821, of record).

Regarding claim 4, Larson discloses the head-up display of claim 1, wherein the substrate has a plane surface (plane surface of 204, combiner, which is adjacent to 205, polarizing layer), and the polarization layer is a laminated membrane ([0040] teaches 205' and 205", polarization retardation layers, are coatings; [0037] teaches 205, polarizer, may be permanently laminated or could be an applied film).

Takatoh discloses a head-up display wherein a reflecting layer is a layer vapor-deposited ([0027] teaches 31b, reflection layer, is formed by a method such as vapor deposition).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Larson to incorporate the teachings of Takatoh and provide the spectrally partially reflecting layer is a layer vapor-deposited onto the substrate. Doing so would allow for reliable and consistent coating of the layer on the substrate.

Regarding claim 7, as best understood, Larson discloses a method for the manufacture of a head-up display (Figure 5) comprising: providing a substrate with a plane surface (plane surface of 204, combiner, which is adjacent to 205, polarizing layer); a spectrally partially reflecting layer on the surface of the substrate (Figure 5 depicts 205, polarization layer, to provide 214, refracted ray, as well as 213, reflected image, thus is considered to be a spectrally partially reflecting layer); laminating an absorptive polarization layer onto the spectrally partially reflecting layer (205, polarizing layer, 205', polarization retardation layer; [0040] teaches 205' and 205", polarization retardation layers, to be absorptive coatings; Figure 5 depicts 205' and 205", polarization retardation layers, to be on 205, polarizing layer); and incorporating a mirror element obtained in this way into a deflection unit of the head-up display (Figure 5).

Takatoh discloses a method for manufacture of a head-up display comprising vapor-depositing a reflecting layer ([0027] teaches 31b, reflection layer, is formed by a method such as vapor deposition).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Larson to incorporate the teachings of Takatoh and provide vapor-depositing the spectrally partially reflecting layer onto the surface of the substrate. Doing so would allow for reliable and consistent coating of the layer on the substrate.

Regarding claim 11, Larson discloses the mirror element of claim 8, wherein the substrate has a plane surface (plane surface of 204, combiner, which is adjacent to 205, polarizing layer), and the polarization layer is a laminated membrane ([0040] teaches 205' and 205", polarization retardation layers, are coatings; [0037] teaches 205, polarizer, may be permanently laminated or could be an applied film).
Larson fails to teach the spectrally partially reflecting layer is a layer vapor-deposited onto the substrate. Larson and Takatoh are related because both teach a head-up display.
Takatoh discloses a head-up display wherein a reflecting layer is a layer vapor-deposited ([0027] teaches 31b, reflection layer, is formed by a method such as vapor deposition).
.

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Larson et al. (2016/0091716, of record) in view of Hardy et al. (2017/0315352, of record).

Regarding claim 5, Larson discloses the head-up display of claim 1, wherein the substrate and the absorptive polarizing layer are on opposing side of the reflecting layer (Figure 5 depicts 204, combiner, and 205', polarization retardation layer, and 205", polarization retardation layer, to be on opposing sides of 205, polarization layer) such that there is uniform heat distribution across the substrate, reflecting layer, and absorptive polarizing layer (Examiner notes that since the claimed structure is taught, by natural property heat is interpreted to dissipate uniformly across the layers).
Larson fails to teach wherein the substrate is opaque. Larson and Hardy are related because both teach a head-up display.
Hardy discloses a head-up display wherein the substrate is opaque (at least [0022, 0039] teach combiners may comprise an opaque surface).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Larson to incorporate the teachings of Hardy and 

Regarding claim 12, Larson discloses the mirror element of claim 8, wherein the substrate and the absorptive polarizing layer are on opposing side of the reflecting layer (Figure 5 depicts 204, combiner, and 205', polarization retardation layer, and 205", polarization retardation layer, to be on opposing sides of 205, polarization layer) such that there is uniform heat distribution across the substrate, reflecting layer, and absorptive polarizing layer (Examiner notes that since the claimed structure is taught, by natural property heat is interpreted to dissipate uniformly across the layers).
Larson fails to teach wherein the substrate is opaque. Larson and Hardy are related because both teach a head-up display.
Hardy discloses mirror element wherein the substrate is opaque (at least [0022, 0039] teach combiners may comprise an opaque surface).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Larson to incorporate the teachings of Hardy and provide wherein the substrate is opaque. Doing so would allow for improved image quality on portions of the head-up display.

Claims 15, 17, 18, 20, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Larson et al. (2016/0091716, of record) in view of Liu et al. (2018/0081172, of record).


Liu discloses a head-up display (Figures 1 and 2) wherein a mirror unit (3a, projecting surface) and a deflection unit (60, cold mirror) are on opposing sides of an outlet opening (Figure 1, opening of 2, instrument panel).
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Larson to incorporate the teachings of Liu and provide wherein the mirror unit and the deflection unit are on opposing sides of an outlet opening. Furthermore, Examiner notes that it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. Doing so would allow for higher color reproducibility by providing the reflection unit closer to the image generating unit.

	Regarding claim 17, Larson discloses the head-up display of claim 1, wherein the mirror unit reflects the light from the deflection unit toward an eye of a driver (Figure 5, 210, back surface, reflects light from 205, polarizing layer, 205', polarization retardation layer, 205", polarization retardation layer, toward 206, eye).
Larson fails to teach wherein the deflection unit reflects light from the image generating unit toward the mirror unit. Larson and Liu are related because both teach a head-up display.

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Larson to incorporate the teachings of Liu and provide wherein the deflection unit reflects light from the image generating unit toward the mirror unit. Doing so would allow for improved color reproducibility, while maintaining a compact system.

Regarding claim 18, Larson discloses the head-up display of claim 1, but fails to teach wherein the mirror unit and the mirror element are non-parallel to one another. Larson and Liu are related because both teach a head-up display.
Liu discloses a head-up display (Figures 1 and 2) wherein a mirror unit (3a, projecting surface) and a mirror element (60, cold mirror) are non-parallel to one another (Figure 2).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Larson to incorporate the teachings of Liu and provide wherein the mirror unit and the mirror element are non-parallel to one another. Doing so would allow for improved color reproducibility, while maintaining a compact system.


Liu discloses a mirror element (Figures 1 and 2) wherein a mirror unit (3a, projecting surface) and a deflection unit (60, cold mirror) are on opposing sides of an outlet opening (Figure 1, opening of 2, instrument panel).
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Larson to incorporate the teachings of Liu and provide wherein the mirror unit and the deflection unit are on opposing sides of an outlet opening. Furthermore, Examiner notes that it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. Doing so would allow for higher color reproducibility by providing the reflection unit closer to the image generating unit.

	Regarding claim 22, Larson discloses the mirror element of claim 8, wherein the mirror unit reflects the light from the deflection unit toward an eye of a driver (Figure 5, 210, back surface, reflects light from 205, polarizing layer, 205', polarization retardation layer, 205", polarization retardation layer, toward 206, eye).
Larson fails to teach wherein the deflection unit reflects light from the image generating unit toward the mirror unit. Larson and Liu are related because both teach a mirror element.

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Larson to incorporate the teachings of Liu and provide wherein the deflection unit reflects light from the image generating unit toward the mirror unit. Doing so would allow for improved color reproducibility, while maintaining a compact system.

Regarding claim 23, Larson discloses the mirror element of claim 8, but fails to teach wherein the mirror unit and the mirror element are non-parallel to one another. Larson and Liu are related because both teach a mirror element.
Liu discloses a head-up display (Figures 1 and 2) wherein a mirror unit (3a, projecting surface) and a mirror element (60, cold mirror) are non-parallel to one another (Figure 2).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Larson to incorporate the teachings of Liu and provide wherein the mirror unit and the mirror element are non-parallel to one another. Doing so would allow for improved color reproducibility, while maintaining a compact system.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BALRAM T PARBADIA whose telephone number is (571)270-0602. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872